 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   ) Case No. 2:11-cr-00450-TLN
11                                               )
                      Plaintiff,                 ) ORDER SEALING DOCUMENTS
12                                               )
                         vs.                     )
13                                               )
     OLGA PALAMARCHUK,                           )
14                                               )
                     Defendant.                  )
15                                               )

16          GOOD CAUSE APPEARING, upon application of Defendant Olga Palamarchuk
17   (“Defendant”), the Court orders that Exhibits A through E to Defendant’s Motion to Reduce
18   Sentence Pursuant to 18 U.S.C. § 3582(C)(1)(A)(I) (Compassionate Release) (ECF No. 434) and
19   the Request to Seal Documents shall be filed under seal. It is further ordered that electronic
20   access to the sealed documents shall be limited to the United States and counsel for Defendant.
21          The documents shall remain under seal until further order of the Court.
22          IT IS SO ORDERED.
23   DATED: June 23, 2021
24
25
26
                                                   Troy L. Nunley
27                                                 United States District Judge

28
                                                      1
